—Or*185der, Supreme Court, New York County (Ira Gammerman, J.), entered December 10, 1996, which granted plaintiff insureds’ motion for summary judgment declaring that defendant insurer is obligated to defend plaintiffs in the underlying action, unanimously affirmed, with costs.
All of the damages claimed by the plaintiff in the underlying action arise from the corporate plaintiff’s refusal to close on an option that the individual plaintiffs, officers and directors of the corporate plaintiff, believed was invalid, and who were sued on the theory of tortious interference with contract. Unlike Brooklyn Law School v Aetna Cas. & Sur. Co. (849 F2d 788), plaintiffs here are not seeking to be indemnified for defending against claims of conspiracy, but against claims of wrongful acts committed by individuals in carrying out their duties as officers and directors of a corporation, the exact purpose for which the policies were issued. Since defendant cannot establish as a matter of law that it has no duty to defend, summary judgment directing it to do so was properly granted (see, Seaboard Sur. Co. v Gillette Co., 64 NY2d 304, 311). Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.